DETAILED ACTION
This office action is in response to the communication received on 05/12/2022 concerning application no. 16/764,031 filed on 05/14/2020.
Claims 1-2, 4-6, and 8-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note: The placement of the spaced out visual indicators on a display that is connected to a circuit board would have different positional relationship to the circuit board.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 9-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (PGPUB No. US 2010/0312120) in view of Chen et al. (US Patent No. 6,139,496) further in view of Mauldin Jr. et al. (PGPUB No. US 2016/0374644).

Regarding claim 1, Meier teaches and ultrasound device, comprising:
a housing (Housing 2500); and 
a first ultrasound transducer array (Transducer array 1210) arranged along a first axis of the ultrasound device and configured to generate a first ultrasound signal representative of a subject's anatomy along the first axis (Paragraph 0041 teaches that the transducer array 1210 is aligned along the axis 3210. These arrays are used to emit and detect ultrasonic beams. Paragraph 0042 teaches that the image from the arrays 1210 and 1220 are displayed on the display 1300. Abstract teaches this is used to image the target region. See Fig. 2-3 and 5);
a second ultrasound array (Transducer array 1220) arranged along a second axis of the ultrasound device and configured to generate a second ultrasound signal representative of the subject's anatomy along the second axis, the first axis disposed at an angle with respect to the second axis (Paragraph 0041 teaches that the transducer array 1220 is aligned along the axis 3220. These arrays are used to emit and detect ultrasonic beams. Paragraph 0042 teaches that the image from the arrays 1210 and 1220 are displayed on the display 1300. Abstract teaches this is used to image the target region. See Fig. 2-3 and 5);
a plurality of visual indicators (Display 1300. Paragraph 0057 teaches that the monitoring device has central pointers 2400 and 2600 to correspond to the axes 3210 and 3220 of the transducer arrays. Fig. 2 shows the display with the central pointers and lines to show the center. Paragraph 0039 teaches that the display can be an LCD, touch screen, and a TFT display. Paragraph 0058 teaches that the housing also holds grid pointes and that they can be physical or digital. Fig. 2 shows the spaced out grid pointers); and 
a logic circuit (Processor 1100) in communication with the first ultrasound transducer array, the second ultrasound transducer array, and the plurality of visual indicators (Fig. 1 shows the processor working with the ultrasound arrays 1200 and the display 1300), wherein the logic circuit configured to:
determine an orientation of the ultrasound device with respect to the subject's anatomy based on the first ultrasound signal and the second ultrasound signal (Abstract teaches that the display provides information of the transducers that are scanning a target region. The first array is used to align with the longitudinal plane of the target region and the second array is used to align with the transverse plane. Paragraph 0031 teaches that the display presents an image comprising transverse view of a transverse cross-section of the target zone along the second axis. The display in Fig. 2 shows a circular structure and paragraph 0073 discuses that the circular structure is a blood vessel 14500).
While Meier teaches a housing with two transducer arrays, a display, and a processor, and spaced out visual indicators (Paragraphs 0038 and 0039 and Fig. 2) and it is well-known that a circuit board is responsible for holding electrical components1, Meier is silent regarding an ultrasound device, comprising
at least one circuit board disposed within the housing, 
activate at least one visual indicator of the plurality of visual indicators, based on the determined orientation, 
wherein the at least one circuit board comprises a first circuit board and a second circuit board parallel to the first circuit board, 
wherein the first ultrasound transducer array and the second ultrasound transducer array are disposed on the first circuit board in an orientation facing the subject's anatomy, 
wherein the plurality of visual indicators are disposed at a plurality of locations on the second circuit board in an orientation facing a user of the ultrasound device such that the plurality of visual indicators are spaced from one another, 
wherein a location of the at least one visual indicator that is activated is configured to provide an indication to the user of a direction to orient the ultrasound device such that the first axis is aligned with the subject's anatomy.
	In an analogous imaging field of endeavor, regarding endeavor, regarding display assisted ultrasound imaging, Chen teaches an ultrasound device, comprising:
at least one circuit board disposed within the housing (Intermediate circuit 230. This is shown to be in the housing 225 in Fig. 4),
wherein the at least one circuit board comprises a first circuit board and a second circuit board parallel to the first circuit board (Col. 7, line 46-55, teach that the intermediate circuit 230 has first and second circuit boards 231 and 232. Fig. 4 shows the circuit boards 231 and 232 in a parallel orientation to one another),
wherein the first ultrasound transducer array and the second ultrasound transducer array are disposed on the first circuit board in an orientation facing the subject's anatomy (Col. 9, lines 24-29, teach that the transducer array is connected to the circuit board 232. Col. 7, lines 1-24, teaches that the probe is able to image regions of interest).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Meier with Chen’s teaching of parallel circuit boards. This teaching would be incorporated into Meier with Chen’s first circuit boards connected to the display and the second circuit board connected to Meier’s two arrays with the circuit boards being parallel to one another. This modified apparatus would provide a user with a compact and easily manipulated probe assembly (Col. 1, lines 9-10 of Chen). Furthermore, the modified apparatus would be inexpensive (Col. 5, lines 19-21, of Chen) while allowing for the use of multiple circuit boards.
However, Chen is silent regarding an ultrasound device, comprising:
activate at least one visual indicator of the plurality of visual indicators, based on the determined orientation, 
wherein the plurality of visual indicators are disposed at a plurality of locations on the second circuit board in an orientation facing a user of the ultrasound device such that the plurality of visual indicators are spaced from one another, 
wherein a location of the at least one visual indicator that is activated is configured to provide an indication to the user of a direction to orient the ultrasound device such that the first axis is aligned with the subject's anatomy.
	In an analogous imaging field of endeavor, ultrasound guidance for needle procedures in the vessels of the patient, Mauldin Jr. teaches an ultrasound device, comprising:
activate at least one visual indicator of the plurality of visual indicators, based on the determined orientation (Paragraph 0097 teaches that the determination of the anatomy being aligned within the path of the needle is made. The GUI displays an indicator of the anatomy and the needle path. In the case of alignment needing to be required, paragraph 0098 teaches directional indicators are displayed depicting motion necessary for the ultrasonic device to be centered on the target anatomy. Fig. 8 shows the GUI with the directional indicators 830, 850, midline indicators 840, 860, and the needle path indicator 810, and the indicator for the anatomy 820), 
wherein the plurality of visual indicators are disposed at a plurality of locations on the second circuit board in an orientation facing a user of the ultrasound device such that the plurality of visual indicators are spaced from one another (Fig. 8 shows the GUI with the directional indicators 830, 850, midline indicators 840, 860, and the needle path indicator 810, and the indicator for the anatomy 820. The directional indicator, the midline indicators, and the needle path indicator are shown to be spaced apart from one another in the bottom figure of the Fig. 8. Paragraph 0102 teaches that the GUI is supported based on a hardware.  GUI stands for graphic user interface. That is, a user interfaces with the display. It is well known in the art that computational hardware utilizes circuit boards2), 
wherein a location of the at least one visual indicator that is activated is configured to provide an indication to the user of a direction to orient the ultrasound device such that the first axis is aligned with the subject's anatomy (Paragraph 0097 teaches that the determination of the anatomy being aligned within the path of the needle is made. The GUI displays an indicator of the anatomy and the needle path. In the case of alignment needing to be required, paragraph 0098 teaches directional indicators are displayed depicting motion necessary for the ultrasonic device to be centered on the target anatomy. Fig. 8 shows the GUI with the directional indicators 830 and 850 indicating translation motion the ultrasound device must undergo. Fig. 9 shows the rotational indicator for rotating the ultrasound transducer).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier and Chen with Mauldin Jr.’s teaching of a GUI that provides indicators to guide the ultrasound device in the proper alignment with target. These activations of the visual indicators can be incorporated in the display of Meier and Chen as Meier already teaches the utilization of multiple indicators on the display. This integration requires mere software integration and would be obvious to one with ordinary skill in the art. This modified apparatus would allow the user to greatly improve the success of tool insertions and provide an ease of use (Paragraph 0049 of Mauldin Jr.). Furthermore, the modification allows for accurately ultrasound guidance and mitigating failure rates (Abstract of Mauldin Jr.). Such a combination is further beneficial as the user is informed of when the target is in the field of view and when the motion can be stopped. The indicators of Mauldin Jr. further provide specific forms of movement instructions to the user to ensure success of needle insertion to the target.

	Regarding claim 2, modified Meier teaches the ultrasound device in claim 1, as discussed above.
	Meier further teaches an ultrasound device, wherein the first axis is orthogonal to the second axis (Paragraph 0041 teaches that the transducer array 1210 is aligned along the axis 3210. Paragraph 0041 teaches that the transducer array 1220 is aligned along the axis 3220. Fig. 3 shows the axis to be perpendicular to one another).

Regarding claim 4, modified Meier teaches the ultrasound device in claim 1, as discussed above.
	However, the combination of Meier and Chen is silent regarding an ultrasound device, wherein the logic circuit is further configured to: 
determine Doppler measures based on the first ultrasound signal and the second ultrasound signal; and 
determine the orientation based on the Doppler measures.
	In an analogous imaging field of endeavor, ultrasound guidance for needle procedures in the vessels of the patient, Mauldin Jr. teaches an ultrasound device, wherein the logic circuit is further configured to: 
determine Doppler measures based on the first ultrasound signal and the second ultrasound signal (Paragraph 0078 teaches that the blood flow and the blood vessel can be targeted and imaged with color Doppler, pulse wave Doppler, or power Doppler. Paragraph 0016 teaches that multiple ultrasound signals can be acquired from multiple transducers of the system. Fig. 4 shows two sets of transducers on two sides); and 
determine the orientation based on the Doppler measures (Paragraph 0078 teaches that the blood flow and the blood vessel can be targeted and imaged with color Doppler, pulse wave Doppler, or power Doppler. Paragraph 0016 teaches that multiple ultrasound signals can be acquired from multiple transducers of the system. Fig. 4 shows two sets of transducers on two sides. Paragraph 0075 teaches that the orientation of the transducer with respect to the anatomy is done based on the ultrasound of the system).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier and Chen with Mauldin Jr.’s teaching of using Doppler for orientation determination. This modified apparatus would allow the user to greatly improve the success of tool insertions and provide an ease of use (Paragraph 0049 of Mauldin Jr.). Furthermore, the modification allows for accurately ultrasound guidance and mitigating failure rates (Abstract of Mauldin Jr.). Such a combination is further beneficial as the user is informed of when the target is in the field of view and when the motion can be stopped. The indicators of Mauldin Jr. further provide specific forms of movement instructions to the user.

Regarding claim 6, modified Meier teaches the ultrasound device in claim 1, as discussed above.
Meier further teaches an ultrasound device, wherein the one or more visual indicators comprise at least one of a light, an arrow, a triangular shape, or a graphical line (Paragraph 0057 teaches that the monitoring device has central pointers 2400 and 2600 to correspond to the axes 3210 and 3220 of the transducer arrays. Fig. 2 shows the display with the central pointers and lines to show the center. Paragraph 0039 teaches that the display can be an LCD, touch screen, and a TFT display).

Regarding claim 9, modified Meier teaches the ultrasound device in claim 1, as discussed above.
	However, the combination of Meier and Chen is silent regarding an ultrasound device, further comprising: 
a top plane; 
a bottom plane opposite the top plane; and 
an opening extending through the ultrasound device from the top plane to the bottom plane, the opening aligned with the first axis of the ultrasound device and configured to receive a medical device for insertion into the blood vessel, wherein the medical device comprises at least one of a needle or a catheter.
	In an analogous imaging field of endeavor, ultrasound guidance for needle procedures in the vessels of the patient, Mauldin Jr. teaches an ultrasound device, further comprising: 
a top plane (Top plane of body 410 of Fig. 4); 
a bottom plane opposite the top plane (Bottom plane of body 410 of Fig. 4); and 
an opening extending through the ultrasound device from the top plane to the bottom plane (Fig. 4 shows the opening for the needle 420 that extends from the top plane to the bottom plane), the opening aligned with the first axis of the ultrasound device and configured to receive a medical device for insertion into the blood vessel (Fig. 4 shows the parallel to the transducer sets’ direction and the needle 420 is passing through it. Paragraph 0084 teaches that the transducers are co-linear with the needle and the opening. Paragraph 0063 teaches that the target can be a blood vessel), wherein the medical device comprises at least one of a needle or a catheter (Fig. 4 shows the needle 420).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier and Chen with Mauldin Jr.’s teaching of an opening between two planes for a needle to be inserted. This modified apparatus would allow the user to greatly improve the success of tool insertions and provide an ease of use (Paragraph 0049 of Mauldin Jr.). Furthermore, the modification allows for accurately ultrasound guidance and mitigating failure rates (Abstract of Mauldin Jr.). This ease of use and mitigated failure rate is ensured with the opening for the needle as it reduces the possibility of improper needle insertion.

Regarding claim 10, modified Meier teaches the ultrasound device in claim 9, as discussed above.
	However, the combination of Meier and Chen is silent regarding an ultrasound device, wherein the first ultrasound transducer array and the second ultrasound transducer array are spatially separated by the opening.
	In an analogous imaging field of endeavor, ultrasound guidance for needle procedures in the vessels of the patient, Mauldin Jr. teaches an ultrasound device, wherein the first ultrasound transducer array and the second ultrasound transducer array are spatially separated by the opening (Fig. 4 shows the opening separating the transducer sets to the left and right as it passes between them).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier and Chen with Mauldin Jr.’s teaching of separating transducers with the opening. This modified apparatus would allow the user to greatly improve the success of tool insertions and provide an ease of use (Paragraph 0049 of Mauldin Jr.). Furthermore, the modification allows for accurately ultrasound guidance and mitigating failure rates (Abstract of Mauldin Jr.). This ease of use and mitigated failure rate is ensured with the opening for the needle as it reduces the possibility of improper needle insertion while the transducers are imaging.

Regarding claim 14, Meier teaches the method, comprising:
generating a first ultrasound signal by a first ultrasound transducer array of an ultrasound device (Paragraph 0041 teaches that the transducer array 1210 is aligned along the axis 3210. These arrays are used to emit and detect ultrasonic beams. Paragraph 0042 teaches that the image from the arrays 1210 and 1220 are displayed on the display 1300), wherein the ultrasound device comprises: 
a housing (Housing 2500); and 
the first ultrasound transducer array (Transducer array 1210) arranged a first axis of the ultrasound device, wherein the first ultrasound signal is representative of a subject's anatomy along the first axis of the ultrasound device (Paragraph 0041 teaches that the transducer array 1210 is aligned along the axis 3210. These arrays are used to emit and detect ultrasonic beams. Paragraph 0042 teaches that the image from the arrays 1210 and 1220 are displayed on the display 1300. Abstract teaches this is used to image the target region. See Fig. 2-3 and 5);
a second ultrasound transducer array (Transducer array 1220) arranged along a second axis of the ultrasound device, wherein the first axis is disposed at angle with respect to the second axis (Paragraph 0041 teaches that the transducer array 1220 is aligned along the axis 3220. These arrays are used to emit and detect ultrasonic beams. Paragraph 0042 teaches that the image from the arrays 1210 and 1220 are displayed on the display 1300. Abstract teaches this is used to image the target region. See Fig. 2-3 and 5. Paragraph 0041 teaches that the transducer array 1210 is aligned along the axis 3210. Paragraph 0041 teaches that the transducer array 1220 is aligned along the axis 3220. Fig. 3 shows the axis to be perpendicular to one another);
a plurality of visual indicators (Display 1300. Paragraph 0057 teaches that the monitoring device has central pointers 2400 and 2600 to correspond to the axes 3210 and 3220 of the transducer arrays. Fig. 2 shows the display with the central pointers and lines to show the center. Paragraph 0039 teaches that the display can be an LCD, touch screen, and a TFT display. Paragraph 0058 teaches that the housing also holds grid pointes and that they can be physical or digital. Fig. 2 shows the spaced out grid pointers); and 
a logic circuit (Processor 1100) in communication with the first ultrasound transducer array, the second ultrasound transducer array, and the plurality of visual indicators (Fig. 1 shows the processor working with the ultrasound arrays 1200 and the display 1300. Paragraph 0057 teaches that the monitoring device has central pointers 2400 and 2600 to correspond to the axes 3210 and 3220 of the transducer arrays. Fig. 2 shows the display with the central pointers and lines to show the center. Paragraph 0039 teaches that the display can be an LCD, touch screen, and a TFT display. Paragraph 0058 teaches that the housing also holds grid pointes and that they can be physical or digital. Fig. 2 shows the spaced out grid pointers), 
generating a second ultrasound signal by the second ultrasound transducer array, wherein the second ultrasound signal is representative of the subject's anatomy along the second axis (Paragraph 0041 teaches that the transducer array 1220 is aligned along the axis 3220. These arrays are used to emit and detect ultrasonic beams. Paragraph 0042 teaches that the image from the arrays 1210 and 1220 are displayed on the display 1300); and
determining, by the logic circuit, an orientation of the ultrasound device with respect to the subject's anatomy based on the first ultrasound signal and the second ultrasound signal (Abstract teaches that the display provides information of the transducers that are scanning a target region. The first array is used to align with the longitudinal plane of the target region and the second array is used to align with the transverse plane. Paragraph 0031 teaches that the display presents an image comprising transverse view of a transverse cross-section of the target zone along the second axis. The display in Fig. 2 shows a circular structure and paragraph 0073 discuses that the circular structure is a blood vessel 14500).
While Meier teaches a housing with two transducer arrays, a display, and a processor, and spaced out visual indicators (Paragraphs 0038 and 0039 and Fig. 2) and it is well-known that a circuit board is responsible for holding electrical components3, Meier is silent regarding a method, comprising
at least one circuit board disposed within the housing, wherein the at least one circuit board comprises: 
wherein the at least one circuit board comprises a first circuit board and a second circuit board parallel to the first circuit board, wherein the first ultrasound transducer array and the second ultrasound transducer array are disposed on the first circuit board in an orientation facing the subject's anatomy, and wherein the plurality of visual indicators are disposed at a plurality of locations on the second circuit board in an orientation facing a user of the ultrasound device such that the plurality of visual indicators are spaced from one another; 
activating at least one visual indicator of the plurality of visual indicators, based on the determined orientation, wherein a location of the at least one visual indicator that is activated provides an indication to the user of a direction to orient the ultrasound device such that the first axis is aligned with the subject anatomy.
	In an analogous imaging field of endeavor, regarding endeavor, regarding display assisted ultrasound imaging, Chen teaches a method, comprising:
at least one circuit board disposed within the housing (Intermediate circuit 230. This is shown to be in the housing 225 in Fig. 4), wherein the at least one circuit board comprises: 
wherein the at least one circuit board comprises a first circuit board and a second circuit board parallel to the first circuit board (Col. 7, line 46-55, teach that the intermediate circuit 230 has first and second circuit boards 231 and 232. Fig. 4 shows the circuit boards 231 and 232 in a parallel orientation to one another), wherein the first ultrasound transducer array and the second ultrasound transducer array are disposed on the first circuit board in an orientation facing the subject's anatomy (Col. 9, lines 24-29, teach that the transducer array is connected to the circuit board 232. Col. 7, lines 1-24, teaches that the probe is able to image regions of interest), and wherein the plurality of visual indicators are disposed at a plurality of locations on the second circuit board in an orientation facing a user of the ultrasound device (Col. 9, lines 6-23, teach that the circuit 231 produces drive signals to provide graphical representations to the display 218. Abstract teaches that the operator interface shows the image that is observable to the operator).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Meier with Chen’s teaching of parallel circuit boards. This teaching would be incorporated into Meier with Chen’s first circuit boards connected to the display and the second circuit board connected to Meier’s two arrays with the circuit boards being parallel to one another. The display of Chen can implement the spaced out plurality of visual indicators of Meier as one with ordinary skill in the art would be able to program it with software. This modified method would provide a user with a compact and easily manipulated probe assembly (Col. 1, lines 9-10 of Chen). Furthermore, the modified method would be inexpensive (Col. 5, lines 19-21, of Chen) while allowing for the use of multiple circuit boards.
However, Chen is silent regarding a method, comprising:
activating at least one visual indicator of the plurality of visual indicators, based on the determined orientation, wherein a location of the at least one visual indicator that is activated provides an indication to the user of a direction to orient the ultrasound device such that the first axis is aligned with the subject anatomy.
	In an analogous imaging field of endeavor, ultrasound guidance for needle procedures in the vessels of the patient, Mauldin Jr. teaches a method, comprising:
the plurality of visual indicators are spaced from one another (Fig. 8 shows the GUI with the directional indicators 830, 850, midline indicators 840, 860, and the needle path indicator 810, and the indicator for the anatomy 820. The directional indicator, the midline indicators, and the needle path indicator are shown to be spaced apart from one another in the bottom figure of the Fig. 8. Paragraph 0102 teaches that the GUI is supported based on a hardware.  GUI stands for graphic user interface. That is, a user interfaces with the display. It is well known in the art that computational hardware utilizes circuit boards4),
activating at least one visual indicator of the plurality of visual indicators, based on the determined orientation, wherein a location of the at least one visual indicator that is activated provides an indication to the user of a direction to orient the ultrasound device such that the first axis is aligned with the subject anatomy (Paragraph 0097 teaches that the determination of the anatomy being aligned within the path of the needle is made. The GUI displays an indicator of the anatomy and the needle path. In the case of alignment needing to be required, paragraph 0098 teaches directional indicators are displayed depicting motion necessary for the ultrasonic device to be centered on the target anatomy. Fig. 8 shows the GUI with the directional indicators 830 and 850 indicating translation motion the ultrasound device must undergo. Fig. 9 shows the rotational indicator for rotating the ultrasound transducer).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier and Chen with Mauldin Jr.’s teaching of a GUI that provides indicators to guide the ultrasound device in the proper alignment with target. These activations of the visual indicators can be incorporated in the display of Meier and Chen as Meier already teaches the utilization of multiple indicators on the display. This integration requires mere software integration and would be obvious to one with ordinary skill in the art. This modified apparatus would allow the user to greatly improve the success of tool insertions and provide an ease of use (Paragraph 0049 of Mauldin Jr.). Furthermore, the modification allows for accurately ultrasound guidance and mitigating failure rates (Abstract of Mauldin Jr.). Such a combination is further beneficial as the user is informed of when the target is in the field of view and when the motion can be stopped. The indicators of Mauldin Jr. further provide specific forms of movement instructions to the user to ensure success of needle insertion to the target.

Regarding claim 15, modified Meier teaches the method in claim 14, as discussed above.
Meier further teaches a method, wherein the first axis is orthogonal to the second axis (Paragraph 0041 teaches that the transducer array 1210 is aligned along the axis 3210. Paragraph 0041 teaches that the transducer array 1220 is aligned along the axis 3220. Fig. 3 shows the axis to be perpendicular to one another).

Regarding claim 16, modified Meier teaches the method in claim 14, as discussed above.
Meier further teaches a method, wherein the generating the first ultrasound signal includes beamforming a plurality of ultrasound echo signals received from the first ultrasound transducer array (Paragraph 0041 teaches that the transducer arrays are transducer arrays that emit and detect ultrasonic beams. Paragraph 0045 teaches that the beamformer 1400 is able to manipulate the timing, strength, angle, amplitude, and/or phase of ultrasound signals of the transducer arrays).

Regarding claim 17, modified Meier teaches the method in claim 14, as discussed above.
However, the combination of Meier and Chen is silent regarding a method, further comprising: 
determining at least one of Doppler measures or intensity measures based on the first ultrasound signal and the second ultrasound signal; and 
determining the orientation based on the at least one of Doppler measures or intensity measures.
In an analogous imaging field of endeavor, ultrasound guidance for needle procedures in the vessels of the patient, Mauldin Jr. teaches a method, further comprising: 
determining at least one of Doppler measures or intensity measures based on the first ultrasound signal and the second ultrasound signal (Paragraph 0078 teaches that the blood flow and the blood vessel can be targeted and imaged with color Doppler, pulse wave Doppler, or power Doppler. Paragraph 0016 teaches that multiple ultrasound signals can be acquired from multiple transducers of the system. Fig. 4 shows two sets of transducers on two sides); and
determining the orientation based on the at least one of Doppler measures or intensity measures (Paragraph 0078 teaches that the blood flow and the blood vessel can be targeted and imaged with color Doppler, pulse wave Doppler, or power Doppler. Paragraph 0016 teaches that multiple ultrasound signals can be acquired from multiple transducers of the system. Fig. 4 shows two sets of transducers on two sides. Paragraph 0075 teaches that the orientation of the transducer with respect to the anatomy is done based on the ultrasound of the system).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier and Chen with Mauldin Jr.’s teaching of using Doppler for orientation determination. This modified method would allow the user to greatly improve the success of tool insertions and provide an ease of use (Paragraph 0049 of Mauldin Jr.). Furthermore, the modification allows for accurately ultrasound guidance and mitigating failure rates (Abstract of Mauldin Jr.). Such a combination is further beneficial as the user is informed of when the target is in the field of view and when the motion can be stopped. The indicators of Mauldin Jr. further provide specific forms of movement instructions to the user.

Regarding claim 18, modified Meier teaches the method in claim 14, as discussed above.
Meier further teaches a method, wherein the one or more visual indicators comprise at least one of a light, an arrow, a triangular shape, or a graphical line (Paragraph 0057 teaches that the monitoring device has central pointers 2400 and 2600 to correspond to the axes 3210 and 3220 of the transducer arrays. Fig. 2 shows the display with the central pointers and lines to show the center. Paragraph 0039 teaches that the display can be an LCD, touch screen, and a TFT display).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meier (PGPUB No. US 2010/0312120) in view of Chen et al. (US Patent No. 6,139,496) further in view of Mauldin Jr. et al. (PGPUB No. US 2016/0374644) further in view of Kantorovich (US Patent No. 6,261,233).

Regarding claim 5, modified Meier teaches the ultrasound device in claim 1, as discussed above.
	However, the combination of Meier, Chen, and Mauldin Jr. is silent regarding an ultrasound device, wherein the logic circuit is further configured to: 
determine signal intensity measures based on the first ultrasound signal and second ultrasound signal; and 
determine the orientation based on the signal intensity measures.
In an analogous imaging field of endeavor, regarding ultrasound imaging and data collection of blood vessels, Kantorovich teaches an ultrasound device, wherein the logic circuit is further configured to: 
determine signal intensity measures based on the first ultrasound signal and second ultrasound signal (Claim 1, teaches the first and second Doppler shifted measurements are detected and are filtered to provide a peak signal amplitude that is used in the determination of the velocity signals); and
determine the orientation based on the signal intensity measures (Col. 26, lines 24-65 teach that the velocity information is related to the frequencies that correspond to the different transducers and the relationship of the transducers’ frequency to the angles gamma and phi. The transducers 300 and 302 are related to each other with the angle, phi. Equation 14 shows the calculation for the value of gamma. See Fig. 18). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier, Chen, and Mauldin Jr. with Kantorovich’s teaching of determining signal intensity and orientation. This modified apparatus would allow for non-invasive measurement of parameters of the cardiovascular system, such as local blood flow volume, blood pressure and detection of gas bubbles in the blood (Col. 1, lines 13-15 of Kantorovich). Furthermore, the collected data is precise (Col. 2, lines 13 of Kantorovich).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (PGPUB No. US 2010/0312120) in view of Chen et al. (US Patent No. 6,139,496) further in view of Mauldin Jr. et al. (PGPUB No. US 2016/0374644) further in view of Murai et al. (PGPUB No. US 2015/0126865).

Regarding claim 8, modified Meier teaches the ultrasound device in claim 1, as discussed above.
Meier further teaches an ultrasound device, wherein the subject's anatomy includes a blood vessel, and wherein the logic circuit is further configured to: 
determine that the first axis of the ultrasound device is aligned with an axis of blood flow in the blood vessel (Paragraphs 0073-0074 teaches that the axes can be aligned with the cross-section of the blood vessel 14500. This alignment can happen in the transverse of the longitudinal directions. See Fig. 16-17).
	While Mauldin Jr. teaches the alignment completion (Fig. 9), the combination of Meier, Chen, and Mauldin Jr. is silent regarding an ultrasound device,
indicate, via the one or more visual indicators, an alignment completion in response to determining that the first axis of the ultrasound device is aligned with the axis of blood flow in the blood vessel.
	In an analogous imaging field of endeavor, regarding the imaging of a blood vessel with Doppler imaging, Murai teaches an ultrasound device, wherein the logic circuit configured to:
indicate, via the one or more visual indicators, an alignment completion in response to determining that the first axis of the ultrasound device is aligned with the axis of blood flow in the blood vessel (Paragraph 0072 teaches that the light emission can be done when the probe has reached above the blood vessel 6. This allows for a notification signal to be transmitted. Paragraph 0128 teaches that the arrangement direction markers work as the notification section 58. Paragraph 0048 teaches that the notification section 58 provides notification when the probe is in the presence of target tissue).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier, Chen, and Mauldin Jr. with Murai’s teaching of a visual indicator assisting with ultrasound alignment with respect to a vessel. This modified ultrasound device would provide the user with an ultrasound target position detection system at a lower cost (Paragraph 0009 of Murai). Furthermore, the indication of alignment to the vessel would ensure the user that further movement of the probe is not necessary as the target is within the field of view.

Regarding claim 19, modified Meier teaches the method in claim 14, as discussed above.
Meier further teaches a method, wherein the subject's anatomy includes a blood vessel, wherein the method further comprises:
determining that the first axis of the ultrasound device is aligned with an axis of blood flow in the blood vessel (Paragraphs 0073-0074 teaches that the axes can be aligned with the cross-section of the blood vessel 14500. This alignment can happen in the transverse of the longitudinal directions. See Fig. 16-17).	
While Mauldin Jr. teaches the alignment completion (Fig. 9), the combination of Meier, Chen, and Mauldin Jr. is silent regarding a method, wherein the method further comprises:
indicating, via the one or more visual indicators, an alignment completion in response to determining that the first axis of the ultrasound device is aligned with the axis of blood flow in the blood vessel, wherein the one or more visual indicators comprise at least one of a light, an arrow, a triangular shape, or a graphical line.
	In an analogous imaging field of endeavor, regarding the imaging of a blood vessel with Doppler imaging, Murai teaches a method, wherein the method further comprises:
indicating, via the one or more visual indicators, an alignment completion in response to determining that the first axis of the ultrasound device is aligned with the axis of blood flow in the blood vessel, wherein the one or more visual indicators comprise at least one of a light, an arrow, a triangular shape, or a graphical vessel (Paragraph 0072 teaches that the light emission can be done when the probe has reached above the blood vessel 6. This allows for a notification signal to be transmitted. Paragraph 0128 teaches that the arrangement direction markers work as the notification section 58. Paragraph 0048 teaches that the notification section 58 provides notification when the probe is in the presence of target tissue).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier, Chen, and Mauldin Jr. with Murai’s teaching of a visual indicator assisting with ultrasound alignment with respect to a vessel. This modified ultrasound device would provide the user with an ultrasound target position detection system at a lower cost (Paragraph 0009 of Murai). Furthermore, the indication of alignment to the vessel would ensure the user that further movement of the probe is not necessary as the target is within the field of view.

Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (PGPUB No. US 2010/0312120) in view of Chen et al. (US Patent No. 6,139,496) further in view of Mauldin Jr. et al. (PGPUB No. US 2016/0374644) further in view of Hoctor et al. (PGPUB No. US 2006/0211942).

Regarding claim 11, modified Meier teaches the ultrasound device in claim 1, as discussed above.
	However, the combination of Meier, Chen, and Mauldin Jr. is silent regarding an ultrasound device, further comprising a communication interface in communication with the logic circuit and a remote device, the communication interface configured to transmit the first ultrasound signal and the second ultrasound signal to the remote device for displaying an image of the subject's anatomy based on at least one of the first ultrasound signal or the second ultrasound signal.
	In an analogous imaging field of endeavor, regarding the ultrasound scanning of blood vessels, Hoctor teaches an ultrasound device, further comprising a communication interface in communication with the logic circuit and a remote device (Connection of the Ultrasound detector/actuator 22 to the central processor 16), the communication interface configured to transmit the first ultrasound signal and the second ultrasound signal to the remote device for displaying an image of the subject's anatomy based on at least one of the first ultrasound signal or the second ultrasound signal (Paragraph 0039 teaches that the connection to the processor 16 can be done wirelessly. Paragraphs 0042-0042 teaches that the data is able to be used for image generation of the blood vessels. Paragraph 0093 teaches that the data is displayed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier, Chen, and Mauldin Jr. with Hoctor’s teaching of a communication with a remote device for the display of an image. This modified ultrasound device would provide the user with a more accurate, continuous, non-invasive blood pressure measurement technique and method of display in a real time manner (Paragraph 0010-11 of Hoctor). Furthermore, this monitoring is practical and relation for obtaining vasculature information (Paragraph 0002 of Hoctor). The implementation of a wireless connection with the processor would further improve the system as in increases the portability of the device and provides greater versatility to the user.

Regarding claim 12, modified Meier teaches the ultrasound device in claim 11, as discussed above.
	However, the combination of Meier, Chen, and Mauldin Jr. is silent regarding an ultrasound device, wherein the logic circuit is further configured to receive, via the communication interface, a control signal for configuring at least one of the first ultrasound transducer array or the second ultrasound transducer array (Paragraph 0039 teaches that the display screen can be a touch screen or have a keypad that is able to provide input. The information can be entered into the data entry screen and stored in the memory and correlated to information or images in the memory. Paragraph 0049 teaches that the switch 1600 is able to activate and deactivate the transducer arrays and change the images that are shown on the display).

Regarding claim 13, modified Meier teaches the ultrasound device in claim 11, as discussed above.
	However, the combination of Meier, Chen, and Mauldin Jr. is silent regarding an ultrasound device, wherein the communication interface is a wireless link.
	In an analogous imaging field of endeavor, regarding the ultrasound scanning of blood vessels, Hoctor teaches an ultrasound device, wherein the communication interface is a wireless link (Paragraph 0039 teaches that the connection to the processor 16 can be done wirelessly and allows for the control of the probes).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier, Chen, and Mauldin Jr. with Hoctor’s teaching of a communication with a remote device for the display of an image. This modified ultrasound device would provide the user with a more accurate, continuous, non-invasive blood pressure measurement technique and method of display in a real time manner (Paragraph 0010-11 of Hoctor). Furthermore, this monitoring is practical and relation for obtaining vasculature information (Paragraph 0002 of Hoctor). The implementation of a wireless connection with the processor would further improve the system as in increases the portability of the device and provides greater versatility to the user.

Regarding claim 20, modified Meier teaches the method in claim 14, as discussed above.
Meier further teaches a method, further comprising:
displaying an image of the subject's anatomy based on at least one of the first ultrasound signal or the second ultrasound signal (Abstract teaches that the display provides information of the transducers that are scanning a target region. The first array is used to align with the longitudinal plane of the target region and the second array is used to align with the transverse plane. Paragraph 0031 teaches that the display presents an image comprising transverse view of a transverse cross-section of the target zone along the second axis. The display in Fig. 2 shows a circular structure and paragraph 0073 discuses that the circular structure is a blood vessel 14500).
	However, the combination of Meier, Chen, and Mauldin Jr. is silent regarding a method, further comprising: 
transmitting the first ultrasound signal and the second ultrasound signal to a remote device.
	In an analogous imaging field of endeavor, regarding the ultrasound scanning of blood vessels, Hoctor teaches a method, further comprising: 
transmitting the first ultrasound signal and the second ultrasound signal to a remote device (Connection of the Ultrasound detector/actuator 22 to the central processor 16).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Meier and Chen with Hoctor’s teaching of transmission of a signal to a device. This modified ultrasound device would provide the user with a more accurate, continuous, non-invasive blood pressure measurement technique and method (Paragraph 0010 of Hoctor). Furthermore, this monitoring is practical and relation for obtaining vasculature information (Paragraph 0002 of Hoctor). The implementation of a wireless connection with the processor would further improve the system as in increases the portability of the device and provides greater versatility to the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of a circuit board: a sheet of insulating material used for the mounting and interconnection (often by a printed circuit) of components in electronic equipment. (Link: https://www.dictionary.com/browse/circuit-board)
        2 Hardware definition: Computer hardware refers to the physical parts of a computer and related devices. Internal hardware devices include motherboards, hard drives, and RAM. (Link: https://techterms.com/definition/hardware)
        Motherboard definition: The motherboard is the main circuit board of your computer and is also known as the mainboard or logic board. (Link: https://techterms.com/definition/motherboard)
        3 Definition of a circuit board: a sheet of insulating material used for the mounting and interconnection (often by a printed circuit) of components in electronic equipment. (Link: https://www.dictionary.com/browse/circuit-board)
        4 Hardware definition: Computer hardware refers to the physical parts of a computer and related devices. Internal hardware devices include motherboards, hard drives, and RAM. (Link: https://techterms.com/definition/hardware)
        Motherboard definition: The motherboard is the main circuit board of your computer and is also known as the mainboard or logic board. (Link: https://techterms.com/definition/motherboard)